DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Response to amendment
3.    	This is a Non-Final Office action in response to applicant's remarks/arguments filed on 07/22/2022.
4.    	Status of the claims:
•    Claims 1, 8, 10, 13 have been amended.
•    Claim 20 has been canceled.
•    Claim 21 has been added.
•    Claims 1-19 and 21 are currently pending and have been examined.

Examiner Note
It is noted that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion added to the amended independent claims. Moreover, during the interview held on 7/18/2022, the examiner pointed out and discussed the subject matter from the specification of the instant to be incorporated into each independent claims in to advance the prosecution. However, the claim amendments made with the response filed on 7/22/2022 do not sufficient to overcome the prior arts of record (Please see Interview Summary mailed on 6/30/2022 for examiner’s proposed claim amendments).

Response to remarks/arguments
5.    	Applicant’s remarks/arguments filed on 07/22/2022 with respect to the rejection of claims 1-20 have been fully considered but are not persuasive.
6.    	On pages 2-4 of Applicant’s remarks dated 07/22/2022, the applicants state that the cited prior art does not teach, disclose, or suggest “offloading configuration information of the current serving node.” With respect to “configuration information of the current serving node”.
7.    	In response to applicant’s remarks, the examiner respectfully disagrees. As depicted in Fig. 6, and para. 60 of Ahluwalia: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier).
 8.    	On pages 2-5 of Applicant’s remarks dated 07/22/2022, the applicants further state that the cited prior art does not teach, disclose, or suggest “wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station”.
9.    	In response to applicant’s remarks, the examiner respectfully disagrees. It is noted that, this is an obviousness type rejection depending upon multiple references rather than a single reference to teach the claim limitations. Having said that, Lee’s reference was brought to the rejection to cure the deficiency of primary cited reference Ahluwalia. Paragraph 81 of Lee clearly discloses that the current serving node is remained as a user plane serving node for the UE after the UE is handed over from a source base station to a target base station (e.g. after completion of the handover (see, e.g., operation 11) , the source eNodeB flushes its downlink (DL) buffer and continues to deliver any UE-addressed packets that are in-transit. That is, any packets (or user data, i.e. user plane) received by the source eNodeB while handover is being performed are forwarded to the target eNB, which then proceeds to send the packets to the UE, see at least Lee Fig. 8, para. 81).
Please see the rejection below.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1-3, 5-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 20120142354 A1) in view of Lee et al. (US 20110002304 A1).

Regarding claim 1, Ahluwalia discloses a method, comprising: 
receiving, by a target base station, a handover request from a source base station, wherein the handover request comprises a context of a current serving node of user equipment (UE) and a context of the UE (Ahluwalia, para. 28, 59, 60: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). UE X2/UE S1 signalling references enable the target eNB to address the source eNB); 
generating, by the target base station, offloading configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. Section 61 discloses For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier. Moreover, section [0063] discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)); and 
sending, by the target base station to the source base station, a handover request acknowledgment (Ahluwalia, para. 61: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB) that carries the offloading configuration information of the current serving node (Ahluwalia, Fig. 6, para. 60: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier) and the RRC reconfiguration information of the UE (Ahluwalia, para. 60-62: the HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE).
Ahluwalia does not appear to explicitly disclose wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, 8, para. 34, 43, 81: discloses that the current serving node is remained as a user plane serving node for the UE after the UE is handed over from a source base station to a target base station (e.g. after completion of the handover (see, e.g., operation 11) , the source eNodeB flushes its downlink (DL) buffer and continues to deliver any UE-addressed packets that are in-transit. That is, any packets (or user data, i.e. user plane) received by the source eNodeB while handover is being performed are forwarded to the target eNB, which then proceeds to send the packets to the UE. Moreover, section 34 further discloses eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.
                     
Regarding claim 2, Ahluwalia as modified by Lee discloses the method according to claim 1, wherein the handover request further comprises an indication indicating to maintain the transmission of the user plane data in the current serving node (Ahluwalia, para. 63: The source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining the transmission of the user plane data). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing UL SDU and may include a bit map (i.e. an indication) of the receive status of the out of sequence UL SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs. The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB shall assign to new SDUs, not having a PDCP SN yet). 

Regarding claim 3, Ahluwalia as modified by Lee discloses the method according to claim 1, wherein the context of the current serving node comprises an identity of the current serving node (Ahluwalia , para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). 

Regarding claim 5, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: receiving, by the target base station, a configuration success message from the UE (Ahluwalia, para. 66: When the UE has successfully accessed the target cell, the UE sends the RRC Connection Reconfiguration Complete message (C-RNTI) to confirm the handover); and sending, by the target base station, a configuration success indication to the current serving node to inform that the UE completes configuration (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 6, Ahluwalia as modified by Lee discloses the method according to claim 5, wherein the receiving the configuration success message from the UE comprising: 
receiving, by the target base station, an uplink synchronization message from the UE (Ahluwalia, para. 64: After receiving the RRC Connection Reconfiguration message including the mobilityControl Information, UE performs synchronization to target eNB and accesses the target cell via RACH); delivering, by the target base station, a timing advance (TA) and an uplink grant to the UE (Ahluwalia, para. 65: the target eNB responds with UL allocation and timing advance); and 
receiving, by the target base station, the configuration success message from the UE based on the TA and the uplink grant (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 7, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: sending, by the target base station, a context release request to the source base station (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 8, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: 
sending, by the source base station, the handover request to the target base station (Ahluwalia, para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB); 
in response to the receiving of the handover request acknowledgment, sending, by the source base station, the offloading configuration information of the current serving node to the current serving node to maintain the transmission of the user plane data in the current serving node (Ahluwalia, Fig. 6, para. 60: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier), and sending the RRC reconfiguration information of the UE to the UE (Ahluwalia, para. 60-62: the HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE). 

Regarding claim 9, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: in response to the receiving of a context release request from the target base station, sending, by the source base station, a resource release request to the current serving node for releasing a resource that is established with the source base station and that is related to the UE (Ahluwalia, para. 72, 73: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 10, Ahluwalia as modified by Lee discloses the method according to claim 1, further comprising: performing configuration based on the offloading configuration information of the current serving node, by the current serving node, to maintain the transmission of user plane data in the current serving node after the UE is handed over from the source base station to the target base station (Ahluwalia, Fig. 6, para. 60: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier. Moreover, section 63 discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. for RLC AM). The uplink PDCP SN receiver status includes at least the PDCP SN of the first missing UL SDU and may include a bit map of the receive status of the out of sequence UL SDUs that the UE needs to retransmit in the target cell, if there are any such SDUs. The downlink PDCP SN transmitter status indicates the next PDCP SN that the target eNB shall assign to new SDUs, not having a PDCP SN yet). 

Regarding claim 11, Ahluwalia as modified by Lee discloses the method according to claim 10, further comprising: receiving, by the current serving node, a configuration success indication from the target base station, wherein the configuration success indication is used to inform that the UE completes configuration (Ahluwalia, para. 0: [0072] 17 By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 12, Ahluwalia as modified by Lee discloses the method according to claim 10, further comprising: 
receiving, by the current serving node, a resource release request from the source base station (Ahluwalia, para. 0: [0072] 17 By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME); and 
releasing, by the current serving node, a resource that is established with the source base station and that is related to the UE (Ahluwalia, para. 0: [0073] 18 Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 13, Ahluwalia discloses an apparatus, which is a target base station of user equipment (UE) or included in the target base station of the UE, the apparatus comprising: a processor coupled to a memory, wherein the memory stores processor-executable program instructions, and the program instructions comprises instructions for: 
receiving a handover request from a source base station, wherein the handover request comprises a context of a current serving node of the UE and a context of the UE (Ahluwalia, para. 28, 59, 60: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). UE X2/UE S1 signalling references enable the target eNB to address the source eNB); 
generating offloading configuration information of the current serving node to maintain transmission of user plane data in the current serving node and radio resource control (RRC) reconfiguration information of the UE (Ahluwalia, para. 60-62: The target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. Section 61 discloses For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier. Moreover, section [0063] discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)); and 
sending to the source base station, a handover request acknowledgment (Ahluwalia, para. 61: Target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB) that carries the offloading configuration information of the current serving node (Ahluwalia, Fig. 6, para. 60: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier) and the RRC reconfiguration information of the UE (Ahluwalia, para. 60-62: the HANDOVER REQUEST ACKNOWLEDGE message includes a transparent container to be sent to the UE as an RRC message to perform the handover. Section 62 discloses the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE). 
Ahluwalia does not appear to explicitly disclose wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, 8, para. 34, 43, 81: discloses that the current serving node is remained as a user plane serving node for the UE after the UE is handed over from a source base station to a target base station (e.g. after completion of the handover (see, e.g., operation 11) , the source eNodeB flushes its downlink (DL) buffer and continues to deliver any UE-addressed packets that are in-transit. That is, any packets (or user data, i.e. user plane) received by the source eNodeB while handover is being performed are forwarded to the target eNB, which then proceeds to send the packets to the UE. Moreover, section 34 further discloses eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.

Regarding claim 14, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the handover request further comprises an indication indicates to maintain the transmission of the user plane data in the current serving node (Ahluwalia, para. 67-73: The target eNB sends a PATH SWITCH message to MME to inform that the UE has changed cell. The MME sends an UPDATE USER PLANE REQUEST message to the Serving Gateway. The Serving Gateway switches the downlink data path to the target side. The Serving Gateway sends one or more "end marker" packets on the old path to the source eNB and then can release any U-plane/TNL resources towards the source eNB. Serving Gateway sends an UPDATE USER PLANE RESPONSE message to MME. The MME confirms the PATH SWITCH message with the PATH SWITCH ACKNOWLEDGE message. By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME. Upon reception of the UE CONTEXT RELEASE message, the source eNB can release radio and C-plane related resources associated to the UE context. Any ongoing data forwarding may continue). 

Regarding claim 15, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the context of the current serving node comprises an identity of the current serving node (Ahluwalia , para. 59: The source eNB issues a HANDOVER REQUEST message to the target eNB passing necessary information to prepare the HO at the target side (UE X2 signalling context reference at source eNB, UE S1 EPC signalling context reference, target cell ID, K.sub.eNB*, RRC context including the C-RNTI of the UE in the source eNB, AS-configuration, E-RAB context and physical layer ID of the source cell+MAC for possible RLF recovery). 

Regarding claim 17, Ahluwalia as modified by Lee discloses the apparatus according to claim 13, wherein the program instructions further comprises instructions for: 
receiving a configuration success message from the UE (Ahluwalia, para. 66: When the UE has successfully accessed the target cell, the UE sends the RRC Connection Reconfiguration Complete message (C-RNTI) to confirm the handover); and sending a configuration success indication to the current serving node to inform that the UE completes configuration (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 18, Ahluwalia as modified by Lee discloses the apparatus according to claim 17, wherein the instructions of receiving the configuration success message from the UE comprises: 
receiving an uplink synchronization message from the UE (Ahluwalia, para. 64: After receiving the RRC Connection Reconfiguration message including the mobilityControl Information, UE performs synchronization to target eNB and accesses the target cell via RACH); delivering a timing advance (TA) and an uplink grant to the UE (Ahluwalia, para. 65: the target eNB responds with UL allocation and timing advance); and 
receiving the configuration success message from the UE based on the TA and the uplink grant (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 19, Ahluwalia as modified by Lee discloses the  apparatus according to claim 13, wherein the program instructions further comprises instructions for: sending a context release request to the source base station (Ahluwalia, para. 72: By sending UE CONTEXT RELEASE, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB. The target eNB sends this message after the PATH SWITCH ACKNOWLEDGE message is received from the MME). 

Regarding claim 21, Ahluwalia discloses An apparatus, which is a current serving node of user equipment (UE) or included in the current serving node of the UE, comprising:
a processor coupled to a memory (Fig. 3: controller 37), wherein the memory stores processor-executable program instructions, and the program instructions comprises instructions for: receiving offloading configuration information of the current serving node from a source base station (Ahluwalia, Fig. 6, para. 60: Admission Control may be performed by the target eNB dependent on the received E-RAB QoS information to increase the likelihood of a successful HO, ... The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. [0061] For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier);
performing configuration based on the offloading configuration information of the current serving node to maintain the transmission of user plane data in the current serving node after the UE is handed over from the source base station to a target base station (Ahluwalia, para. 60-62: the target eNB generates the RRC message to perform the handover, i.e. RRC Connection Reconfiguration message including the mobilityControl Information, to be sent by the source eNB towards the UE. The AS-configuration to be used in the target cell can either be specified independently (i.e. an "establishment") or as a delta compared to the AS-configuration used in the source cell (i.e. a "reconfiguration", i.e. offloading configuration. Section 61 discloses For LTE Advanced, this message will carry multiple carrier configuration information (i.e. offloading configuration) and the information on which carrier to be used for initial access and the dedicate preamble from the same carrier. Moreover, section [0063] discloses the source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies (i.e. maintaining transmission of user plane data)).
Ahluwalia does not appear to explicitly disclose wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station.
In a similar field of endeavor, Lee discloses wherein the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station (Lee, Fig. 2, 3, 8, para. 34, 43, 81: discloses that the current serving node is remained as a user plane serving node for the UE after the UE is handed over from a source base station to a target base station (e.g. after completion of the handover (see, e.g., operation 11) , the source eNodeB flushes its downlink (DL) buffer and continues to deliver any UE-addressed packets that are in-transit. That is, any packets (or user data, i.e. user plane) received by the source eNodeB while handover is being performed are forwarded to the target eNB, which then proceeds to send the packets to the UE. Moreover, section 34 further discloses eNB provides end points of a user plane to the UE by performing various functions including functions related to Radio Resource Management (RRM): for example, dynamic allocation of resources to UEs in both uplink and downlink (scheduling). The functions also include routing of user plane data towards a serving gateway).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of Ahluwalia with the teaching of Lee by using the above features into the system of Ahluwalia such as the current serving node is remained as a user plane serving node for the UE after the UE is handed over from the source base station to the target base station as taught by Lee. The motivation for doing so would have been to improve service quality, and expand coverage and system capacity.

15.	Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 20120142354 A1) in view of Lee et al. (US 20110002304 A1) and further in view of Chun et al. (US 6564057 B1).

Regarding claim 4, Ahluwalia as modified by Lee discloses all the subject matter of the method according to claim 1 with the exception wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE.
However, in the similar field of endeavor, Chun discloses wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE  (Chun, col. 4, lines 55-61: For example, the base station can transmit the location trace message upon receipt of a handoff request from the mobile station MS5. The BSC then provides an electronic serial number ( ESN) of the mobile station MS5 to the adjacent (or handoff candidate) base stations to allow them to receive the signal from the mobile station MS5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ahluwalia as modified by Lee with the teaching of Chun to include the above features such as the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE as taught by Chun. The motivation tor doing so would have been to provide a handoff system and method for performing handoff depending on strengths of signals received from base stations in proximity to a mobile station.

Regarding claim 16, Ahluwalia as modified by Lee discloses all the subject matter of the apparatus according to claim 13 with the exception wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE. 
However, in the similar field of endeavor, Chun discloses wherein the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE  (Chun, col. 4, lines 55-61: For example, the base station can transmit the location trace message upon receipt of a handoff request from the mobile station MS5. The BSC then provides an electronic serial number ( ESN) of the mobile station MS5 to the adjacent (or handoff candidate) base stations to allow them to receive the signal from the mobile station MS5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Ahluwalia as modified by Lee with the teaching of Chun to include the above features such as the handover request comprises an information element that defines, on an interface between the current serving node and the source base station, a serial number of the UE as taught by Chun. The motivation tor doing so would have been to provide a handoff system and method for performing handoff depending on strengths of signals received from base stations in proximity to a mobile station.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Nylander et al. (US 20090092097 A1) discloses method involves providing a white list that includes information on one or more femto base stations available to provide connectivity to the user equipment including a short identity and long identity for each of the one or more femto base stations. The long identity uniquely identifies each femto base station and short identity non-uniquely identifies each femto base station.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466